ALLEN, J., dissenting.
The case turns upon the construction of the following clauses of the will of Haywood Bizzell:                   (230)
"Item 3. I give and bequeath to my beloved wife, Elizabeth, for the term of her life, all the balance of my real estate, all personal property of every kind of which I shall die seized or possessed."
"Item 5. After her death, I desire that all property, real and personal, left by her under Item 3 of this will shall be sold publicly or privately, as he (the executor) shall think best, and the proceeds shall be divided among my legal heirs, subject to the following bequests."
The following admissions were made on the trial and entered in the record:
1. That the testator was an illegitimate son, born in 1833; that his mother was never married, and died in 1862, and that the testator was her only child; that the testator married in 1856, but no children were born of said marriage; that he died in December, 1896, leaving his widow and the will in question; that at the time of his death he was seized in fee and possession of the lands in question, which were all acquired by purchase.
The plaintiffs do not claim that they are the heirs at law of the testator, nor that they are entitled to any part of his estate under the statute of descents (Bettis v. Avery, 140 N.C. 184), but they contend that they are the persons referred to and intended by the testator in the use of the words "my legal heirs," and that by parol testimony they can show that by the devise of his property, after the life estate given his wife, to "my legal heirs" he intended Mack McCullen and Frank McCullen. Cal (or Mack) McCullen and Frank McCullen were the sons of Ann Bizzell, the sister of the testator's mother, who married a McCullen. Mack McCullen and Frank McCullen are dead and the plaintiffs are his heirs at law. The language on which the plaintiffs rely is the testimony of one Odom, that on one occasion his father said to the testator, "Haywood, what are you going to do with your property?" To *Page 244 
which he replied, "Well, I don't know. I have never decided exactly what I will do with it." And when further asked, "Haven't you got no kin people?" to which he said, "Yes I have got some kin people. Mack McCullen and Frank McCullen are kin to me." Witness said that was about twenty-five years ago and about three or four years before testator died.
R. A. Whitfield, witness for the plaintiff, testified that he heard the testator say that Mack McCullen was the nearest kin he had. John White testified that he had seen the testator a few times; that a year or a year and a half before he died, when he went to pay him some rent, the testator "got to talking with him, and he said he had no children and no kinsfolk, but the McCullens were kin to him and would be his heirs he reckoned.
Davis Wiggins testified that the testator "took dinner with (231)  him on one occasion and stated in conversation that his mother was a Bizzell; that Annie McCullen was her sister, and spoke of his mother and Cal's mother being sisters; that he does not remember hearing him speak of any one else."
This evidence, taken to be true, cannot vary the expression in the will that the property, after the life estate given to his wife, should go to his "legal heirs." There is no ambiguity. The devise is to a class — "my legal heirs" — and who they were is a matter of law, even if the testator had erroneously supposed that under the law illegitimates could inherit as heirs; but the evidence and the will show that he did not.
Upon the evidence, the motion for nonsuit as to the plaintiffs should have been granted. This is not the case where there is a latent ambiguity as to the person intended, and evidence is admitted which shows that the testator was in the habit of calling the person by the name set out in the will, though it was not the true name of the person. It often happens that the person is known by a nickname or some other name in common use, and such designation is shown by parol testimony to point out the devisee who was intended; but in all those cases the person was clearly intended and the question is only of identification.
But here the class is clearly and definitely stated in terms that admit of only one construction, "my legal heirs," and admittedly Mack McCullen and Frank McCullen did not come within that designation. Besides, the will was written several years before the death of the testator, when his wife was some forty years old. It was by no means improbable that he might have children by her, or that she might die and he might have children by a second marriage. If the loose words used were sufficient to substitute Mack McCullen and Frank McCullen in lieu of the words "my legal heirs" it would not only contradict the terms of the will, which is unambiguous, but if there had been the *Page 245 
subsequent birth of children by his then wife, or by any subsequent wife, they would have been incapable of inheriting as against the two McCullens. This construction is therefore not to be entertained, and it would be useless to cite the numerous cases which are to be found in all the books to the effect that when an unambiguous expression is used in a will, such as "my legal heirs," it cannot be contradicted by verbal statements put in evidence twenty-five years later, or at any other time, showing that the testator recognized as related to him persons who were not his legal heirs, and that he intended that the property should go to them in spite of his devising his estate not to them, but to "his legal heirs." Who are the "heirs" is not a matter for the jury, but a matter of law for the Court. Bradford v. Erwin, 34 N.C. 291; Morrisonv. McLaughlin, 88 N.C. 255; Patterson v. Wilson, 101 N.C. 597. Besides, the testimony, if competent, was not sufficient to be      (232) presented to the jury.
The defendants, who are in no wise related to the testator, claim as heirs of the wife and insist that she was entitled under Revisal, 1556, which provides, "When any person shall die leaving none who can claim as heir to him, his widow shall be deemed his heir, and as such shall inherit his estate." This would apply only if there had been no will, or a will not disposing of the entire estate. In such case this property would have gone to the wife and then to the defendants as her heirs. But here the testator disposed of all his property by his will and intended to dispose of it fully, which conclusively appears from the will itself; and this being the case, when there is a default in the "legal heirs" to whom a part of the remainder of the estate is devised, it does not go to the wife, but to those who fill the designation of legal heirs at the time the remainder should fall in.
The testator devised and bequeathed to his "wife, Elizabeth, for the term of her life, all the balance of my real estate, all personal property of any kind of which I shall die seized and possessed." She elected to take under the will and never dissented.
In Item 2 of the will the testator had given to Preston Thornton 106 acres of land described in the will and the balance of the estate to his wife for life.
Item 4 of the will provides: "After the death of my said wife, I devise and bequeath to the Oxford Orphan Asylum $1,000, to be collected from the sale of the property, real or personal, left at my said wife's death."
Item 5 provides: "After her death, I desire that all property, real and personal, left by her under Item 3 of this will shall be sold publicly or privately, as the executor shall think best, and the proceeds thereof *Page 246 
shall be divided among my legal heirs, subject to the following bequests, to wit:
Item 6. I give to D. A. Bizzell, son of Albert Bizzell, $500 after mywife's death.
Item 7. I give to Ann Eliza Cox, daughter of W. E. Cox, $200, to be paidafter my wife's death.
Item 8. I give to Selah Church, built by my wife, namely, $200, to be paid after my wife's death.
Item 9. I hereby appoint John S. Bizzell executor of this will."
The questions presented are:
(1)   As of what time is the class designated by the testator as his "legal heirs" to be ascertained — at the time of his decease or at the decease of his widow?
(2) What was the effect of the widow's failure to dissent? This last need not be determined, unless we were of opinion that the class (233)  was to be ascertained as of the time of the testator's decease.
Although in the absence of clear and unambiguous indications of a different intention to be derived from the context of the will, read in the light of the surrounding circumstances, the class described by the testator as his legal heirs, etc., to whom a remainder or executory interest is given by the will, is to be ascertained at the death of the testator, the fact that the property is to be converted into personalty and distributed as such at the death of the first taker is indicative of an intention that the class shall be ascertained at the termination of the life estate. The fact that at the time of the making of the will the person to whom a particular estate was given will presumably be at the testator's death, the sole member of the class to whom the same property is limited, and the use of terms importing plurality in the membership of the class and requiring a division among them, while not conclusive of an intent to postpone the ascertaining of the membership of the class, are other indications of such an intention properly to be taken into consideration.
The fact that the widow seems to have been given by implication power to use so much of the principal as she might see fit for her own benefit tends to negative the supposition that she was intended to take under the ultimate limitation. Hardy v. Gage, 66 N.H. 552;Bisson v. R. R., 143 N.Y. 125.
Under this will all the property was given to the wife for life (except the devise to Preston Thornton), and there was no devolution over tillafter her death. At that time, the provision that the property should all be sold and, after the payment of the bequests to the orphan asylum, *Page 247 
to D. A. Bizzell, to Eliza Ann Cox, and to Selah Church, and the provision that the remainder should be divided among his "legal heirs" by his executor, show not only that the remainder was not devised to the wife nor intended to go to her heirs, but that it was devised and should go to his "legal heirs" in existence after his wife's death. The devise of the remainder speaks of that date.
There was no defect in the will. The property was fully devised and the wife acquiesced therein. The defect is that at the time the division was to be made there were no "legal heirs." If there had been any legal heirs at that time they would have taken the property, and only those who were his legal heirs after his wife's death could have taken, for the provision is that the property should be sold and divided "among the legal heirs" at that time.
If at the testator's death there had been legal heirs other than his wife, they could not have taken if they had predeceased the wife. His "legal heirs" could be those only who were in existence and entitled to receive the legacy at the time of her death. Those only could share in the division "among my legal heirs," for they alone could answer to the description.                                                 (234)
It may well be that the testator expected that he would leave legal heirs by his then wife, who was forty years of age at the time the will was made, or he may have contemplated the possibility of legal heirs by a future marriage.
In Bowen v. Hackney, 136 N.C. 187, the will provided for a division of the property between the children of the testator "at the expiration of the life estate," and it is said in the opinion by Walker, J., that "the division is not to be made until the death of the life tenant, and that is the time fixed by the terms of the will when it shall be definitely and finally determined who shall take."
The language of this will brings it within the principle of the decision in Bowen v. Hackney, and it follows that the legal heirs of M. H. Bizzell, the testator, are to be determined as of the time of the death of his wife, the devisee of the life estate.
The language of the will in our case is not only sufficient to bring it within the authority of Bowen v. Hackney, but is much stronger than in that case in expressing the intention of the testator to annex the time fixed,i. e., the death of the life tenant, to the substance of the gift as a condition precedent, as well as to the time of enjoyment, which Mr. JusticeWalker says creates a contingent remainder. Though similar to Bowen v.Hackney, it is stronger than that case, because there the will did not provide for a sale of the property by the executor and a division of the proceeds, but provided only for the division of the specific property devised to the wife for life. *Page 248 
The contention of the defendants that the legal heirs of testator must be determined at the time of the testator's death is based upon assumption that this "is a devise to E. for life and after her death to the heirs of devisor," and that the will of M. H. Bizzell devised to his legal heirs a remainder which vested at the time of his death, and that the testator's wife being his sole heir at law at that time, the life estate and the remainder merged in her as a fee-simple estate.
At common law the widow was not her husband's heir. She is made so by statute (Revisal, sec. 1556, Rule 8), but the very statute creating the status limits its application to undevised property of the husband. Section 1556 of the Revisal provides that "When any person should die seized of any inheritance or of any right thereto or entitled to any interest therein not having devised the same it shall descend" as set forth in the several rules of descent. This language when considered in connection with Rule 8 cannot have the effect of making the wife the husband's heir where the property is devised by the husband to his heirs, and certainly not where the wife is devised a life estate with remainder to the heirs of the husband. The language of the will in this (235)  case precludes any intention on the part of the testator to devise to his wife a life estate and also a fee-simple estate in his property. It directs the sale of the property "left by" his wife and to divide the proceeds among his legal heirs.
The property to be sold was not simply all of the property which had been devised to the wife for life, but "all property, real and personal,left by her under Item 3 of this will." How could the property be "left by her" if the life estate and the fee merged in the wife at the death of the testator, as contended by appellants?
By Item 4 of the will the testator bequeaths $1,000 to the Oxford Orphan Asylum, to be collected from the sales of property, real or personal, "left at my wife's death," again demonstrating the fact that it was not the intention of the testator to devise to his wife the life estate and the remainder. The testator devised to his "heirs at law" a contingent remainder, and that such heirs should be determined at the time of the death of the wife. This is supported by the decisions of this Court and the courts of other States.
In Latham v. Lumber Co., 139 N.C. 9, it is held that a contingent, and not a vested, remainder was created by the provisions of a will devising a life estate to the testator's daughter, "and after her death the said land and negroes are to go to the children of my said daughter and the children of such as are dead."
"Where a testator devises and bequeaths the whole of his estate, real and personal, to his wife during her natural life, except certain amounts to equalize gifts among his children, and then without any express or *Page 249 
implied legacy except as contained in the direction to his executor to convert into personalty and distribute, makes the following dispositive clause, viz.: `After the death of my wife, I desire that the whole of my property, both real and personal, be sold by my executor, and after expenses are paid to distribute equally to my legal heirs,' the rule that a bequest in the form of a direction to pay or to pay and divide at a future period vests immediately, if the payment be postponed for the convenience of the fund or estate, or merely to let in some other interest, does not apply. In such case the direction to the executor to pay or to distribute to the testator's `legal heirs' confers a contingent interest which does not vest until the period of distribution; and the direction to distribute equally to my legal heirs is equivalent to a direction to make distribution in accordance with the statute providing for descent and distribution."Barr v. Denny, 79 Ohio St. 358.
"A devise to the widow for life, and `at her death' to the testator's `heirs at law,' creates a contingent remainder, and the estate goes in fee to such persons only as, at the widow's death, answer to the description of `heirs at law' of the testator." Forrest v. Porch, 100 Tenn. 391.
"A testator bequeathed to his wife `the use of thirty shares in the Oxford Bank, said shares, at her decease, to be equally      (236) divided between his heirs,' and died leaving several children. It was held that the reversionary interest of any one of the children in these shares was contingent, and consequently not liable to be attached as his property in the hands of the executor." Rich v. Waters,39 Mass. 563.
"Though the heirs of the testator were determinable at his death, yet the gift to them was not, by the terms of the will, to vest in possession until after the termination of the life estate given to the widow. That was the time fixed for the gift to take effect, and then was the time when the persons would be ascertained, who, coming under the description of heirs of the testator, would be entitled to share with the heirs of his widow in the distribution of the estate. Within that time the number of his heirs might be diminished by death or increased by birth." Bissen v. R. R.,143 N.Y. 130.
In construing a will containing language very similar to that used by the testator in our case, the Supreme Court of New York says: "The widow received a life estate. There was no gift in terms of remainder. But the will contained a direction to sell the land after the termination of the particular estate and divide the proceeds among the objects of the testator's bounty. The rule is well settled that where there is no gift, but by a direction to pay or divide at a future time, the vesting in the beneficiary will not take place until the time arrives. As futurity is annexed to the substance of the gift, none can take except those *Page 250 
designated by the will as qualified to take at the time of the division."Beyer v. Finnen, 165 N.Y.S. 805.
"Where the only words of gift are found in the direction to divide or pay at a future time, the gift is future, not immediate; contingent, not vested." Hirsch v. Gillespie, 167 N.Y.S. 855; Matter of Crane,164 N.Y. 76.
In Read v. Fogg, 60 Me. 479, a father, by deed of warranty, conveyed certain land to his daughter "for her use and benefit during her lifetime, and after her decease to her legal heirs, to them and their heirs and assigns forever," and it was held that the deed created a remainder that was contingent until the daughter's death, when it vested in those who werethen her heirs at law.
The terms of the will indicate plainly (1) that the wife was restricted as devisee to her life estate, and was to receive nothing more; (2) thatafter the wife's death (which was repeated five times in the will) the property was to be sold, and after the payment of the four legacies named the remainder was not to go to the wife; and certainly the testator did not intend that it should go to her heirs, nor was it left undevised. It was devised to those who should be his "legal heirs" after her death. There is a specific devise, clearly and unmistakably (237)  made, of the remainder after her death to be "divided among my legal heirs," which could not contemplate that the remainder was undevised. There being no legal heirs at that time, our statute directs that it shall go to the University, as the representative of the general public, who take in default of "legal heirs" in such cases.
This would have been the case if the wife had predeceased the husband, and this could not be changed by the fact that she took and enjoyed the unrestricted life estate which he gave her. At her death the property was devised to his legal heirs existing at that time, and there were none other than as designated by the statute in such cases as this — i. e., the University of North Carolina.
The clear and unmistakable intent of the testator was to dispose of all his property after his wife's death, and that such property should go to those who should be after her death his "legal heirs." He had a right to so direct, and having so directed, the property can go to no others than those who fill such description "after her death." There being none, under the provisions of the state Constitution the judgment should direct that after payment of the legacies the residue of the estate shall be paid over to the trustees of the University of North Carolina, the intervenors.
The sale and division of all the property devised to the wife was specifically directed to take place "after her death." She could not possibly *Page 251 
then be his heir. This decision is fully supported by Mr. Justice Hoke inJenkins v. Lambeth, 172 N.C. 466, 469.
The judgment will be entered accordingly.
Reversed.